TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00142-CV



James Booksh, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. GV00-1485, HONORABLE JULIE KOCUREK, JUDGE PRESIDING






		Appellant James Booksh filed an unopposed motion to dismiss this appeal, advising
that he no longer desires to pursue this appeal.

		It appears to the Court that the motion should be granted.  Tex. R. App. P. 42.1(a)(2). 
Accordingly, this appeal is dismissed on appellant's unopposed motion.


						__________________________________________

						Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear
Dismissed on Appellant's Unopposed Motion
Filed:   April 18, 2002
Do Not Publish